JOHN B. ROBBINS, Judge, concurring in part and dissenting in part. I concur with the majority’s conclusion that summary judgment was properly granted to appellees with regard to allegations of negligent selection and retention of Martinez or Jetton, forming the direct-liability theory. However, I dissent from the majority’s conclusion that there was no evidence to support appellant’s vicarious-liability theory. Appellant presented evidence of a course of dealing demonstrating that ap-pellees exercised some degree of control over Martinez’s 17execution of his job. Viewing the evidence and all reasonable inferences deducible therefrom in the light most favorable to the nonmovant, as we are required to do, an inference could be drawn that appellees and Martinez had amended their contractual arrangement such that a principal/servant relationship arose. A consequence of which could be that appellees became vicariously liable for the negligence of Martinez. I cannot conclude at this juncture that appellees were entitled to judgment as a matter of law on that point. For these reasons, I concur in part and dissent in part.